Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2019/0313476 incorporating by reference US provisional Application 62/653200) in view of CHOI et al. (US 2020/0092880 A1).

Regarding claim 1, Sun discloses a method for cancelling uplink transmission comprising the features:
an apparatus of a user equipment (UE) operable to communicate physical channels or signals based on an uplink-downlink (UL-DL) configuration [Sun: see Figure 3 and section 0062], the apparatus comprising: 
one or more processors [Sun: see Figures 5 & 6] configured to: 
decode, at the UE that the UL-DL configuration received from a New Radio (NR) base station [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; control channel manager 625 may identify each control channel, in a set of control channels, that include a SFI for one or more slots; SFI manage 630 may identify the control channels where the SFI is detected/undetected; Slot format manager 640 may determine whether the set of symbols in the slot is configured as uplink, flexible, or downlink based on the detected SFIs and/or undetected SFIs],
identify, at the UE, that the UL-DL configuration indicates a subset of symbols of the slot as corresponding to a downlink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; see also Figure 4 and sections 0075 - 0078; Slot format manager 640 may determine whether the set of symbols in the slot is configured as uplink, flexible, or downlink based on the detected SFIs and/or undetected SFIs]; and
determine, at the UE, to not transmit an uplink channel or uplink signal in the subset of symbols of the slot that correspond to the downlink based on the UL-DL configuration based on a determination that at least one symbol of the uplink channel or uplink signal would overlap with the subset of symbols of the slot that correspond to the downlink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 
wherein the uplink channel or uplink signal includes a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a physical random access channel (PRACH) [Sun: see Figure 7 and section 0091 – 0092; see also section 0046; the uplink signals include a SR, SRSs, uplink signals scheduled using SPS, or a combination thereof; it is considered that the SR, SRSs, and/or uplink signals scheduled using SPS may be transmitted via the PUSCH and/or PUCCH].

However, Sun does not explicitly disclose the features comprising:
wherein the UL-DL configuration indicates a number of symbols of a slot corresponding to an uplink and a number of symbols of the slots as corresponding to a downlink;
a memory interface configured to send to a memory the UL-DL configuration. 

CHOI discloses a method and apparatus for transmitting and receiving control channel or wireless communication system comprising:
wherein the UL-DL configuration indicates a number of symbols of a slot corresponding to an uplink and a number of symbols of the slots as corresponding to a downlink [Choi: see section 0110; the signaling may include the number of DL symbols and the number of UL symbols in each slot with an assumption by the base station and 
a memory interface configured to send to a memory the DL-UL configuration[CHOI: see section 0155; the UE, if fail to receive the slot configuration information from the base station, may perform scheduled downlink reception or uplink transmission using the slot configuration information currently assumed by the UE without changing/updating the slot configuration information]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun by incorporating techniques of CHOI in order to provide a more robust system that allows slot configuration can be efficiently informed to the terminal and the signal can be efficiently transmitted and received between the base station and the terminal [CHOI: see section 0020].


Regarding claim 2, Sun further discloses the features comprising:
the apparatus of claim 1, further comprising a transceiver configured to receive a downlink channel or downlink signal [Sun: see Figure 5 and sections 0079 – 0080].
However, Sun does not explicitly disclose the features comprising:
receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink.
CHOI discloses a method and apparatus for transmitting and receiving control channel or wireless communication system comprising:
receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink [CHOI: see sections 0152 – 0155 & Figure 24 and 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun by incorporating techniques of CHOI in order to provide a more robust system that allows slot configuration can be efficiently informed to the terminal and the signal can be efficiently transmitted and received between the base station and the terminal [CHOI: see section 0020].

	Regarding claim 3, Sun further discloses the features comprising:
	the apparatus of claim 1, wherein the uplink channel or uplink signal includes a sounding reference signal (SRS) [Sun: see Figure 7 and section 0091 – 0092; the uplink signals include a SR, SRSs, uplink signals scheduled using SPS, or a combination thereof].

Regarding claim 5, Sun further implies the features comprising:
the apparatus of claim 1, wherein the one or more processors are configured to not perform both a transmission of the uplink channel or uplink signal in the set of symbols of the slot that correspond to the downlink and a reception of a downlink channel or downlink signal in the set of symbols of the slot that correspond to the uplink [Sun: see Figures 5 & 6 and section 0083 & sections 0085 – 0088 & Figure 7 and sections 0090 - 0092; see also Figure 3 and section 0062, section 0064, & section 0066; control channel manager 625 may identify each control channel, in a set of control channels, that include a SFI for one or more slots; SFI manage 630 may identify the control channels where the .

5.	Claims 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over of CHOI et al. (US 2020/0092880 A1) in view of Sun et al. (2019/0313476 incorporating by reference US provisional Application 62/653200).

Regarding claim 15, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
at least one non-transitory machine readable storage medium having instructions embodied thereon for handling radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the instructions when executed by one or more processors at a user equipment (UE) perform the following: 
decoding, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
determining, at the UE, that an RRC configured DL physical channel has a conflicting DL-UL direction in one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed];
encoding, at the UE, an UL signal for transmission over the RRC configured UL physical channel to the NR base station in accordance with the semi-static DL-UL assignment received from the base station [CHOI: see section 0214 – 0216 & section 0107; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; 
wherein the uplink physical channel or an uplink signal includes a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; and 
decoding, at the UE, a DL signal received over the RRC configured DL physical channel from the NR base station in accordance with the semi-static DL-UL assignment received from the NR base station [CHOI: see section 0214 – 0216 & section 0107; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

However, CHOI does not explicitly disclose the features comprising:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel.
Sun discloses a method for cancelling uplink transmission comprising the features:
determining, at the UE, that DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel [Sun: see Figure 3 and section 0062, section 0064, & section 0066, section 0071; see also Figure 4 and sections 0075 – 0078; an UE may be configured to send uplink signal using several configured slots/symbols (e.g. slots 405-a 0 405-d); however, some of the slots/symbols may be configured as downlink channels (e.g. slots 405-a & 405-b) for other UE to receive downlink signal(s); therefore, it is considered that the UE detects the conflicting directions in downlink and uplink channels/resources].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CHOI by incorporating techniques of Sun in order to provide a more robust system that prevents interference between the uplink transmission and a downlink transmission scheduled during a slot [Sun: see section 0039].   

Regarding claim 16, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, further comprising instructions when executed perform the following: 
selecting a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment configured UL physical channel or UL signal to the NR base station [CHOI: see sections 0214 – 0216].

Regarding claim 17, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, further comprising instructions when executed perform the following: 
canceling a transmission of the RRC configured UL physical channel or UL signal that has a DL-UL direction conflict on one of more symbols based on the semi-static DL-UL assignment [CHOI: see sections 0214 – 0216].

Regarding claim 18, CHOI further discloses the features comprising:
the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured UL physical channel or UL signal includes one of : 
a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

Regarding claim 19, CHOI further discloses the features comprising;
the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216].

Regarding claim 20, CHOI further discloses the features comprising:
	the at least one non-transitory machine readable storage medium of claim 15, wherein the RRC configured DL physical channel or DL signal includes one of : 
a physical downlink control channel (PDCCH), a semi-persistent physical downlink shared channel (PDSCH transmission), or a periodic or semi-persistent physical channel state information reference signal (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7 – 14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHOI et al. (US 2020/0092880 A1).

Regarding claim 7, CHOI discloses a method for transmitting and receiving control channel of wireless communication system comprising the features:
an apparatus of a user equipment (UE) operable to handle radio resource control (RRC) configured physical channels or signals having a conflict direction [CHOI: see Figure 28, UE 200], the apparatus comprising: 
one or more processors configured to: 
decode, at the UE, a semi-static downlink-uplink (DL-UL) assignment received from a New Radio (NR) base station [CHOI: see section 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the base station send a semi-static slot configuration, via semi-static SFI, to UE; the semi-static slot configuration may indicate the downlink symbol(s), unknown symbol(s), and uplink symbol(s) in a slot], 
wherein the semi-static DL-UL assignment configures a DL direction or an UL direction for one or more symbols [CHOI: see sections 0107 – 0123 & section 0126; see also Table 4 & Table 5 and sections 0217 – 0235; the UE may receive a semi-static configuration; the semi-static configuration for a slot may include a combination of downlink symbols, unknown symbols, and uplink symbols];
determine, at the UE, that an RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal have a conflicting DL-UL direction in one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot 
encode, at the UE, the RRC configured UL physical channel or UL signal for transmission to the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbol [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed]; 
decode, at the UE, the RRC configured DL physical channel or DL signal received from the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed];
a memory interface configured to send to a memory semi-static DL-UL configuration [CHOI: see section 0126, section 0155 & sections 0214 - 0216; it is considered that the semi-static DL-UL configuration is saved/stored by the UE since the current DL-UL configuration for the UE is based on the semi-static DL/UL configuration (e.g. the DL symbols and UL symbols may not be reconfigured/changed and that only the flexible symbols configured in the semi-static DL/UL configuration are allowed to be changed via other signaling)].

Regarding claim 8, CHOI further discloses the features comprising:
the apparatus of claim 7, further comprising a transceiver configured to transmit the RRC configured UL physical channel or UL signal to the NR base station [CHOI: see Figure 28 and section 0285, section 0289, & sections 0214 – 0216].

Regarding claim 9, CHOI further discloses the features comprising:
the apparatus of claim 7, further comprising a transceiver configured to receive the RRC configured DL physical channel or DL signal to the NR base station [CHOI: see Figure 28 and section 0285, section 0289 & sections 0214 – 0216].

Regarding claim 10, CHOI further implies the features comprising:
	the apparatus of claim 7, wherein the one or more processors are configured to:
determine a DL-UL direction for the one or more symbols having a DL-UL direction conflict based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the 

Regarding claim 11, CHOI further discloses the features comprising:
	the apparatus of claim 7, wherein the one or more processors are configured to:
cancel a transmission of the RRC UL physical channel or UL signal that has a DL-UL direction conflict on one or more symbols based on the semi-static DL-UL assignment [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

Regarding claim 12, CHOI further discloses the features comprising:
	the apparatus of claim 7, wherein the RRC configured UL physical channel or UL signal includes one of : a physical uplink channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH) or a sounding reference signal (SRS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according to the semi-static configuration; UL transmission in DL symbol based on the semi-static configuration is not allowed].

Regarding claim 13, CHOI further discloses the features comprising;
the apparatus of claim 7, wherein the RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal are configured with symbol level periodicity [CHOI: see sections 0202 – 0204 & sections 0214 – 0216; RRC configured periodic DL signal and RRC configured periodic UL signal may be scheduled].

Regarding claim 14, CHOI further discloses the features comprising:
	the apparatus of claim 7, wherein the RRC configured DL physical channel or DL signal includes one of: 
a physical downlink control channel (PDCCH), a semi-persistent channel state information reference (P-CSI-RS or SP-CSI-RS) [CHOI: see section 0214 – 0216; the UE is to receive RRC configured periodic DL signal (e.g. CSI-RS, SPS-PDSCH) if the semi-static slot configuration for that symbol is a DL symbol; downlink signal reception in a UL symbol according to the semi-static configuration is not allowed; the UE may send SRS, PUCCH CSI reporting, and SPS-PUSCH to the base station in UL symbol(s) according .

Response to Arguments
8.	A. In regard to claim 1, the newly added features has been rejected with Sun and Choi as discussed in paragraph 4 above.

B. In regard to claim 7, 
Applicant submits that “Choi at [0214] – [0216] as allegedly disclosing these features. However, the cited portions do no describe the scenario where there is both an RRC configured DL channel/signal and an RRC configured UL channel/signal, creating a conflict in the configured direction as claim 7 recites. In other words, Choi doesn’t describe a UL/DL RRC configuration conflict or resolving such a conflict in accordance with the semi-static configuration.”

In response, Choi ([0214] – [0216]) discloses that “periodic signal collectively refers to all DL/UL signals configured to be periodically transmitted by the higher layer (e.g. RRC).”
Choi also discloses that the base station may send RRC configured downlink (DL) signals (e.g. CSI-RS, SPS-PDSCH) and that the UE may send RRC configured uplink (UL) signals (e.g. periodic SRS, SR periodic CSI). 
Choi ([0215], lines 1 – 6 & lines 30 - 39) further discloses that “If a symbol in which a signal (i.e., a periodic signal) (e.g., CSI-RS, SPS-PDSCH) configured to be periodically 
Choi ([0216], lines 10 – 15 & lines 39 - 49) further discloses that “…If a symbol in which a signal configured to be periodically transmitted by the UE in a slot is located is indicated as a UL symbol through a semi-static DL/UL allocation (i.e. semi-static SFI), the UE may transit the signal (e.g. periodic SRS, semi-persistent SRS, CSI, SPS-PUSCH)  configured to be periodically transmitted in the corresponding slot….On the contrary, conditions for the UE not to transmit the signal configured to be periodically transmitted in the slot may include: 1) receiving the SFL_GC_PDCCH for the symbol in which the signal configured to be periodically received is transmitted, and the corresponding SFI_GCPDCCH indicates the symbol as an Unknown symbol or a DL symbol, or 2) being 

Therefore, Choi describes a scenario as follows:
a. if a conflict occurs between a RRC configured DL channel/signal and a corresponding symbol in the DL-UL configuration (e.g. the corresponding symbol of a slot is uplink), the UE resolves the conflict by not receiving any downlink signal. Further, if there is no conflict between the RRC configured DL channel/signal and the corresponding symbol in the DL/UL configuration, the UE accepts downlink transmission from the base station; and
b. if a conflict occurs between a RRC configured UL channel/signal and a corresponding symbol in the DL-UL configuration (e.g. the corresponding symbol of a slot is downlink), the UE resolves the conflict by not transmitting any uplink signal. Further, if there is no conflict between the RRC configured UL channel/signal and the corresponding symbol in the DL/UL configuration, the UE performs uplink transmission to the base station.


 “determine, at the UE, that an RRC configured DL physical channel or DL signal and an RRC configured UL physical channel or UL signal have a conflicting DL-UL direction in one or more symbols;

encode, at the UE, the RRC configured UL physical channel or UL signal for transmission to the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols;

decode, at the UE, the RRC configured DL physical channel or DL signal received from the NR base station in accordance with the semi-static DL-UL assignment to resolve the conflicting DL-UL direction in the one or more symbols.”

	C. In regard to claim 7
Applicant further submits that “Accordingly, Choi does not disclose each of the features recited by – and accordingly cannot anticipate – claim 7.”
	In response, the Examiner respectfully disagrees. Choi discloses the features of claim 7 as discussed in paragraph 4 and paragraph 8B above.

	D. In regard to claim 15
Applicant submits that “the Office Action appears to cite to differences in slot configurations between different UEs (see Fig. 4 of Sun) and not to a conflict in a UL/DL direction in certain symbols of a slot for the same UE.”

	In response, the Examiner respectfully disagrees. Sun Figure 3 and section 0062, section 0064, section 0066, & section 0071; Figure 4 and sections 0075 – 0078 disclose the base station may configure multiple UEs to transmit RRC configured uplink signals in slots. However, an UE (e.g. UE5, UE6, or UE2) may determine to cancel one or more determining, at the UE, that an RRC configured DL physical channel has a conflicting DL-UL direction in one or more symbols with respect to an RRC configured UL physical channel” as recited in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473